ORDER
The Board of Commissioners on Grievances and Discipline has filed a petition seeking to have respondent transferred to disability inactive status and seeking the appointment of an attorney to protect the interests of respondent’s clients pursuant to Paragraph 33, of former Rule 413, SCACR. Respondent consents to the relief sought by the Board.
IT IS ORDERED that respondent is placed on disability inactive status until further order of this Court.
IT IS FURTHER ORDERED that Coiinne B. Cannon, Esquire, is hereby appointed to assume responsibility for respondent’s client files, trust account(s), escrow account(s), operating accounts(s), and any other law office accounts respondent may maintain. Ms. Cannon shall take action as required by Paragraph 33 to protect the interests of respondent’s clients. Ms. Cannon may make disbursements from respondent’s trust account(s), escrow account(s), operating accounts(s), and any other law office accounts respondent may maintain as are necessary to effectuate this appointment.
This Order, when served on any bank or other financial institution maintaining trust, escrow and/or operating accounts) of Harry Ennis Bodiford, Esquire, shall serve as notice to the bank or other financial institution that Corinne B. Cannon, Esquire, has been duly appointed by this Court.
Ernest A. Finney, Jr. C.J.
Jean H. Toal A.J.
James E. Moore A.J.
John H. Waller, Jr. A.J.
E.C. Burnett, III A.J.